Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-9, drawn to a method for manufacturing an aerospace mirror comprising obtaining a green mirror preform comprising porous carbon, silicon carbide (SiC), or both, 
the green mirror preform defining a front side of the aerospace mirror and a back side of the aerospace mirror opposite the front side; removing material from the green mirror preform to form support ribs on the back side; infiltrating the green mirror preform with silicon to create a reaction bonded (RB) SiC mirror substrate from the green mirror preform;  forming a mounting interface surface on the back side of the aerospace mirror from the RB SiC mirror substrate, and forming a reflector surface of the RB SiC mirror substrate on the front side of the aerospace mirror; and cladding the reflector surface of the RB SiC mirror substrate with SiC to form an optical surface of the aerospace mirror, classified in C23C16/0254.
II. Claims 10-14, drawn to a method for preparing an optical surface of an aerospace mirror comprising obtaining an aerospace mirror having an optical surface on a front side and a mounting interface surface on a back side, the mounting interface surface facilitating mounting of the aerospace mirror to an external support structure in a final installation by coupling with a final installation mounting structure; assembling the aerospace mirror to a test support base by coupling a test mounting structure to the mounting interface surface, wherein the test mounting structure corresponds to the final installation mounting structure; measuring the optical surface; and machining the optical surface, classified in G01B 21/30.The inventions are independent or distinct, each from the other because:

forming an optical surface on a front side of the aerospace mirror, classified in G02B1/00.
IV. Claims 19-22, drawn to an aerospace mirror manufacturing assembly comprising a test support base; a test mounting structure; and an aerospace mirror mounted to the test support base via the test mounting structure, the aerospace mirror having an optical surface on a front side and a mounting interface surface on a back side coupled to the test mounting structure, wherein the mounting interface surface is operable to mount the aerospace mirror to an external support structure in a final installation by coupling with a final installation mounting structure, 
and the test mounting structure corresponds to the final installation mounting structure, classified in G02B 7/198.
3.	The inventions are independent or distinct, each from the other because:
Inventions I and III are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the product as claimed can be made by another and materially different process such as adhesively bonding a plurality of ribs onto the back side of an aerospace mirror without removing material from a green mirror preform to form a plurality of support ribs on the back side of the aerospace mirror.
Inventions II and IV are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be the product as claimed can be made by another and materially different process such as molding an optical surface to a desirable optical characteristic, and adhesively bonding the optical surface to a front side of an aerospace mirror without measuring and/or machining the optical surface to a desirable optical characteristic.
Inventions I and II are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design, mode of operation, function, or effect as noted by their mutually exclusive details (i.e., invention I imparts the particular material details of a reaction bonded (RB) SiC mirror substrate and/or cladding of the reflector surface having a SiC material; and invention II imparts measuring the optical surface and includes a test mounting structure with or without a strut with an adjustable length). Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions I and IV are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination IV has separate utility such as aerospace mirror without the particular material details of a reaction bonded (RB) SiC mirror substrate and/or cladding of the reflector surface having a SiC material of invention I and subcombination I has separate utility aerospace mirror without a test mounting structure with or without a strut having an adjustable length of invention IV.  See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Inventions [(II, IV) and III], respectively, are related as combination and subcombination. Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because of the omission of the particular material details of the aerospace mirror comprises a reaction bonded (RB) silicon carbide (SiC) mirror substrate. The subcombination has separate utility such as aerospace mirror by itself or in other combinations such as a test mounting structure with or without a strut with an adjustable length, as clearly evidenced by claims 10 and 12 of invention II and claims 19, 20 and 22 of invention III.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the 
4.	Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification; and
(b) the inventions would require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries) based on their mutually exclusive/separate claimed details. Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
5.	A telephone call was made to Mr. Christopher L. Johnson on 02/26/2021 to request an oral election to the above restriction requirement, but did not result in an election being made.
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICKY D SHAFER whose telephone number is (571)272-2320.  The examiner can normally be reached on Mon-Fri. 11:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B. Allen can be reached on (571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

RDS
February 26, 2021

/RICKY D SHAFER/Primary Examiner, Art Unit 2872